internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp plr-104540-00 date date distributing sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub plr-104540-00 sub sub sub sub sub sub sub sub sub sub ‘ sub sub sub sub sub sub sub sub sub sub sub sub plr-104540-00 sub sub sub controlled controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub controlled sub plr-104540-00 controlled sub controlled sub controlled sub controlled sub controlled sub consultants business a business b possession country a country b country c country d country e country f country g a b c d this letter responds to your date request for rulings on certain plr-104540-00 federal_income_tax consequences of a proposed transaction the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the common parent of a consolidated_group distributing wholly owns sub sub sub sub sub and sub sub owns a percent of sub sub owns the remaining b percent of sub and wholly owns sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub and sub sub wholly owns sub sub and sub sub wholly owns sub and sub sub wholly owns sub sub wholly owns sub sub wholly owns sub sub wholly owns sub sub wholly owns sub and sub sub an indirect subsidiary of sub wholly owns sub sub subs through sub and sub sec_22 through each is directly engaged in business a sub and sub each is also directly engaged in business b sub and subs through are holding_companies the sub holdcos as are distributing and sub sub is an existing credit claimant under sec_936 of the internal_revenue_code we have received financial information indicating that business a as conducted by each of sub subs through and sub sec_22 through and business b as conducted by each of sub sub and sub has in each case had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business b relies on technology and operational systems that are fundamentally different from those used by business a because business b represents only a small proportion of the distributing group’s total business however its special needs have been given a lesser priority by controlling management this has prevented business b from developing its own growth and operational strategies and has along with a general lack of synergy between the two businesses prevented business b from effectively competing in its industry’s marketplace proposed transactions to give business b the ability to focus more fully on its own affairs distributing based on its own studies and the advice of consultants now proposes to separate the two businesses in the following series of transactions plr-104540-00 i sub will merge into sub in a transaction intended to qualify as a reorganization under sec_354 and sec_368 the merger making sub a wholly owned subsidiary of sub ii sub will contribute its business b assets excluding certain intangibles related to business b the intangibles to a newly formed limited_liability_company llc in exchange for all of the interests in llc and the assumption by llc of related liabilities it is intended that llc be treated as a disregarded_entity under sec_301 b ii of the procedure and administration regulations iii sub will contribute to newly formed controlled sub the intangibles all of the interests in llc and the sub stock in exchange for controlled sub stock and the assumption by controlled sub of related liabilities including sub 3's intercompany obligation to sub contribution iv sub will distribute the controlled sub stock to distributing distribution v sub will contribute all of its business b assets to newly formed controlled sub in exchange for controlled sub stock and the assumption by controlled sub of related liabilities contribution vi sub will distribute the controlled sub stock to sub distribution following distribution controlled sub will sell equipment constituting less than c percent of its assets to a branch of controlled sub operating in country a the relocation vii sub will distribute the controlled sub stock to sub distribution viii sub will contribute all of its business b assets including the stock of controlled sub to newly formed controlled sub in exchange for controlled sub stock and the assumption by controlled sub of related liabilities including sub 2's intercompany obligation to distributing contribution ix various foreign restructuring transactions will be undertaken to reposition business a and business b assets among these transactions will be transfers by sub of business b foreign operations to controlled sub as part of contribution sales of assets by foreign subsidiaries of sub to foreign subsidiaries of controlled and transfers intended to qualify for nonrecognition treatment that result in distributions to sub of foreign_subsidiary stock that sub will contribute to controlled sub as part of contribution more specifically as to certain of these transactions a the first restructuring transaction sub a country d corporation will contribute its business b assets to newly formed controlled sub a plr-104540-00 country d corporation in exchange for controlled sub stock sub will distribute the controlled sub stock to sub these steps are intended to qualify as a reorganization under sec_368 and sec_355 sub will contribute the controlled sub stock to controlled sub as part of contribution controlled sub will transfer the controlled sub stock to newly formed controlled sub a country d corporation in a transaction intended to qualify under sec_351 b the second restructuring transaction sub a country e corporation will contribute its business b assets to newly formed controlled sub a country e corporation in exchange for controlled sub stock sub will distribute the controlled sub stock to sub these steps are intended to qualify as a reorganization under sec_368 and sec_355 sub will contribute the controlled sub stock to controlled sub as part of contribution controlled sub will transfer the controlled sub stock to newly formed controlled sub a country f corporation in a transaction intended to qualify under sec_351 controlled sub will transfer the controlled sub stock to controlled sub in a transaction intended to qualify under sec_351 c the third restructuring transaction sub a country d corporation will contribute its stock in sub a country g corporation and sub a country d corporation to sub in a transaction intended to qualify under sec_351 sub will liquidate and sub will transfer the sub assets to sub a country g corporation sub will elect to be disregarded as an entity separate from sub under sec_301_7701-3 the acquisition of sub by sub and the conversion of sub into sub are intended to qualify as a reorganization under sec_368 and sec_354 d sub will transfer the sub stock to controlled sub as part of contribution x controlled sub will contribute the controlled sub stock to newly formed controlled sub in exchange for controlled sub stock and the assumption by controlled sub of related liabilities contribution xi sub will distribute the controlled sub stock to distributing distribution xii distributing will contribute all of its business b assets including certain intangibles and its stock in sub controlled sub controlled sub and sub to newly formed controlled in exchange for all of the controlled stock the controlled stock and the assumption by controlled of related liabilities including distributing’s intercompany obligation to sub contribution xiii controlled will borrow d dollars in cash and the proceeds will be applied by plr-104540-00 controlled controlled sub and controlled sub to satisfy an equivalent amount of liabilities assumed respectively from distributing sub and sub xiv distributing will distribute the controlled stock pro_rata to its shareholders distribution shareholders entitled to fractional shares will instead receive cash from a distribution agent who will have aggregated these shares and sold them on the open market distributing controlled and their respective subsidiaries have agreed to indemnify each other regarding certain securities law tax and other matters related to their businesses the indemnification arrangements in addition distributing controlled and their respective subsidiaries may for transitional purposes i enter into operating and support arrangements ii enter into supply and distribution arrangements and iii share certain physical facilities collectively the transitional arrangements representations contribution and distribution distributing makes the following representations concerning contribution and distribution a any indebtedness owed by controlled sub to sub after distribution will not constitute stock_or_securities b no part of the consideration distributed by sub will be received by distributing as a creditor employee or in any capacity other than that of a sub shareholder c the five years of financial information submitted on behalf of business a and business b as conducted by sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted d following distribution sub and controlled sub each will continue the active_conduct of its business independently and with its separate employees except for services provided under the transitional arrangements e distribution is being carried to facilitate distribution which is being carried out to allow the management of business b to focus on the needs of business b distribution is motivated in whole or substantial part by this corporate business_purpose plr-104540-00 f apart from the contribution of controlled sub stock to controlled in contribution there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any stock of sub or controlled sub after distribution g there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution h there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business i to the extent required_by_law the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by p l title 104_stat_1388 if applicable to reflect an early disposition of the property j the total adjusted_basis and the fair_market_value of the assets to be transferred to controlled sub by sub each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled sub k the liabilities to be assumed within the meaning of sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred l no intercorporate debt will exist between sub and controlled sub at the time of or after distribution except for any indebtedness incurred in the ordinary course of business or pursuant to any indemnification arrangement or transitional arrangement m immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account sub may have in controlled sub stock will be included in income immediately before distribution as required by the applicable regulations see sec_1_1502-19 n payments made in any continuing transactions between sub and controlled sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length except for certain payments to be made under plr-104540-00 the transitional arrangements o no two parties to the transaction are investment companies as defined in sec_368 and iv p distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either sub or controlled sub stock q for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution r for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled sub stock entitled to vote or percent or more of the total value of shares of all classes of controlled sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution contribution and distribution distributing makes the following representations concerning contribution and distribution s sub was actively conducting business b in possession on date t sub had an election in effect under sec_936 with respect to business b for its taxable_year which included date u at the time of contribution controlled sub will acquire all the business b assets held by sub v any indebtedness owed by controlled sub to sub after distribution plr-104540-00 will not constitute stock_or_securities w no part of the consideration distributed by sub will be received by sub as a creditor employee or in any capacity other than that of a sub shareholder x the five years of financial information submitted on behalf of business a and business b as conducted by sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted y following distribution sub and controlled sub each will continue the active_conduct of its business independently and with its separate employees except for services provided under transitional arrangements z distribution is being carried out to facilitate distribution which is being carried out to allow the management of business b to focus on the needs of business b distribution is motivated in whole or substantial part by this corporate business_purpose aa apart from the distribution of controlled sub stock to sub in distribution there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any stock of sub or controlled sub after distribution bb there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution cc there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business or pursuant to the relocation dd to the extent required_by_law the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by p l if applicable to reflect an early disposition of the property ee the total adjusted_basis and the fair_market_value of the assets transferred to controlled sub by sub each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled sub ff the liabilities assumed within the meaning of sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred plr-104540-00 gg no intercorporate debt will exist between sub and controlled sub at the time of or after distribution except for any indebtedness incurred in the ordinary course of business or pursuant to an indemnification arrangement or transitional arrangement hh immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account sub may have in controlled sub stock will be included in income immediately before distribution as required by the applicable regulations see sec_1_1502-19 ii payments made in any continuing transactions between sub and controlled sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length except for certain payments to be made under the transitional arrangements jj no two parties to the transaction are investment companies as defined in sec_368 and iv kk distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either sub or controlled sub stock ll for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution mm for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled sub stock entitled to vote or percent or more of the total value of shares of all classes of controlled sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-104540-00 distribution distributing makes the following representations concerning distribution nn any indebtedness owed by controlled sub to sub after distribution will not constitute stock_or_securities oo no part of the consideration distributed by sub will be received by sub as a creditor employee or in any capacity other than that of a sub shareholder pp the five years of financial information submitted on behalf of business a as conducted by each of sub and sub and business b as conducted by controlled sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted qq immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations sub and sub that are engaged in the active_conduct of business a rr following distribution sub sub and controlled sub each will continue the active_conduct of its business independently and with its separate employees except for certain services provided under the transitional arrangements ss distribution is being carried out to facilitate distribution which is being carried out to allow the management of business b to focus on the needs of business b distribution is motivated in whole or substantial part by this corporate business_purpose tt apart from the contribution of controlled sub stock to controlled sub in contribution there is no plan or intention by sub to sell exchange transfer by gift or otherwise dispose_of any stock of sub or controlled sub after distribution uu there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution vv there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business ww no intercorporate debt will exist between sub and controlled sub at plr-104540-00 the time of or after distribution except for any indebtedness incurred in the ordinary course of business or pursuant to an indemnification arrangement or transitional arrangement xx immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account sub may have in controlled sub stock will be included in income immediately before distribution as required by the applicable regulations see sec_1_1502-19 yy payments made in any continuing transactions between sub and controlled sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length except for certain payments to be made under the transitional arrangements zz distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either sub or controlled sub stock aaa for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution bbb for purposes of sec_355 immediately after distribution no person determined after applying sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled sub stock entitled to vote or percent or more of the total value of shares of all classes of controlled sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution contribution and distribution distributing makes the following representations concerning contribution and plr-104540-00 distribution ccc any indebtedness owed by controlled sub to sub after distribution will not constitute stock_or_securities ddd no part of the consideration distributed by sub will be received by distributing as a creditor employee or in any capacity other than that of a sub shareholder eee the five years of financial information submitted on behalf of business a as conducted by each of subs through and through and business b as conducted by controlled sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted fff immediately after distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of controlled corporations that are directly subs through and sub or indirectly sub sec_22 through engaged in the active_conduct of business a collectively the sub direct and indirect active subs at least percent of the fair_market_value of the gross assets of each sub holdco will consist of the stock and securities of controlled corporations sub sec_22 through that are engaged in the active_conduct of business a and at least percent of the fair_market_value of the gross assets of controlled sub will consist of a controlled_corporation controlled sub that is engaged in the active_conduct of business b ggg following distribution the sub direct and indirect active subs and controlled sub each will continue the active_conduct of its business independently and with its separate employees except for services provided under the transitional arrangements hhh distribution is being carried out to facilitate distribution which is being carried out to allow the management of business b to focus on the needs of business b distribution is motivated in whole or substantial part by this corporate business_purpose iii apart from the contribution of controlled sub stock to controlled in contribution there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any stock of sub or controlled sub after distribution jjj there is no plan or intention by either sub or controlled sub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution plr-104540-00 kkk there is no plan or intention to liquidate either sub or controlled sub to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business lll to the extent required_by_law the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by p l if applicable to reflect an early disposition of the property mmm the total adjusted_basis and the fair_market_value of the assets transferred to controlled sub by sub each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled sub nnn the liabilities assumed within the meaning of sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred ooo no intercorporate debt will exist between sub and controlled sub at the time of or after distribution except for any indebtedness incurred in the ordinary course of business or pursuant to an indemnification arrangement or transitional arrangement ppp immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account sub may have in controlled sub stock will be included in income immediately before distribution as required by the applicable regulations see sec_1_1502-19 qqq payments made in any continuing transactions between sub and controlled sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length except for certain payments to be made under the transitional arrangements rrr no two parties to the transaction are investment companies as defined in sec_368 and iv sss distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or controlled sub stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either sub or plr-104540-00 controlled sub stock ttt for purposes of sec_355 immediately after distribution no person determined after applying sec_355 held stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution uuu for purposes of sec_355 immediately after distribution no person determined after applying sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled sub stock entitled to vote or percent or more of the total value of shares of all classes of controlled sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution contribution and distribution distributing makes the following representations concerning contribution and distribution vvv any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities www no part of the consideration distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a distributing shareholder xxx the five years of financial information submitted on behalf of business a as conducted by each of sub and the sub direct and indirect active subs and business b as conducted by each of sub sub and sub represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted yyy immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations sub and sub through the sub direct and indirect active subs that are engaged in the active_conduct of business a and at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are directly controlled sub and sub or indirectly controlled sub engaged in the active_conduct of business b at least percent of plr-104540-00 the fair_market_value of the gross assets of controlled sub will consist of the stock and securities of controlled sub and at least percent of the fair_market_value of the gross assets of controlled sub will consist of a controlled_corporation controlled sub that is engaged in the active_conduct of business b zzz following distribution distributing through sub and the sub direct and indirect active subs and controlled through controlled sub sub and controlled sub each will continue the active_conduct of its business independently and with its separate employees except for services provided under the transitional arrangements aaaa distribution is being carried out to allow the management of business b to focus on the needs of business b distribution is motivated in whole or substantial part by this corporate business_purpose bbbb the management of distributing to its best knowledge is not aware of any plan or intention by any distributing shareholder to sell exchange transfer by gift or otherwise dispose_of any stock of distributing or controlled after distribution cccc there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 dddd there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business eeee to the extent required_by_law the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by p l if applicable to reflect an early disposition of the property ffff the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled gggg the liabilities assumed within the meaning of sec_357 in contribution were incurred in the ordinary course of business and are associated with the assets being transferred hhhh no intercorporate debt will exist between distributing and controlled at the time of or after distribution except for any indebtedness incurred in the ordinary plr-104540-00 course of business or pursuant to an indemnification arrangement or transitional arrangement iiii immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account distributing may have in controlled stock will be included in income immediately before distribution as required by the applicable regulations see sec_1_1502-19 jjjj payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length except for certain payments to be made under the transitional arrangements kkkk no two parties to the transaction are investment companies as defined in sec_368 and iv llll distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either distributing or controlled stock mmmm for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution nnnn for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 d and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution oooo the payment of cash will be provided through a sale by a distribution plr-104540-00 agent of aggregated fractional shares of controlled stock the sale of fractional shares is merely a method of rounding off fractional share interests and is undertaken solely for the purpose of avoiding the expense and inconvenience of issuing and transferring fractional shares and does not represent separately bargained for consideration the method used for handling fractional share interests is intended to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled stock pppp neither distributing nor controlled has been or will be a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the five-year period ending on the date of distribution and neither distributing nor controlled will be a usrphc immediately after distribution qqqq it is not contemplated that distributing or controlled or their respective domestic subsidiaries will transfer property directly or indirectly to any foreign_corporation in an exchange described in sec_367 except as otherwise specified herein rrrr it is not contemplated that distributing or controlled or their respective domestic subsidiaries will transfer any intangible_property directly or indirectly to any foreign_corporation in an exchange described in sec_367 ssss it is not contemplated that distributing or controlled or their respective domestic subsidiaries will transfer property to a foreign_partnership that would be subject_to the reporting requirements of sec_6038b tttt distributing and or one or more of its domestic or foreign subsidiaries may license certain property rights to controlled and or one or more of controlled’s domestic or foreign subsidiaries but any such license s will be entered into for fair_market_value consideration based on terms and conditions that are consistent with standards under sec_482 uuuu controlled and or one or more of its domestic or foreign subsidiaries may license certain property rights to distributing and or one or more of distributing’s domestic or foreign subsidiaries but any such license s will be entered into for fair_market_value consideration based on terms and conditions that are consistent with standards under sec_482 vvvv controlled and or one or more of its domestic subsidiaries may enter into license agreements for property rights with one or more of controlled’s foreign subsidiaries any such license s will be entered into for fair_market_value consideration based on terms and conditions that are consistent with standards under sec_482 first restructuring transaction plr-104540-00 wwww each of sub and controlled sub will be a controlled_foreign_corporation within the meaning of sec_957 before and immediately_after_the_transfer by sub of it business b assets to controlled sub and the distribution by sub of the controlled sub stock to sub the first restructuring distribution xxxx regarding each of sub and controlled sub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 before and immediately after the first restructuring distribution yyyy neither sub nor controlled sub is or will be a passive_foreign_investment_company within the meaning of sec_1297 immediately before or after the first restructuring distribution second restructuring transaction zzzz each of sub and controlled sub will be a controlled_foreign_corporation within the meaning of sec_957 before and immediately_after_the_transfer by sub of it business b assets to controlled sub and the distribution by sub of the controlled sub stock to sub the second restructuring distribution aaaaa regarding each of sub and controlled sub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 before and immediately after the second restructuring distribution bbbbb neither sub nor controlled sub is or will be a passive_foreign_investment_company within the meaning of sec_1297 immediately before or after the second restructuring distribution third restructuring transaction ccccc each of sub sub sub and sub will be a controlled_foreign_corporation within the meaning of sec_957 before the transfer by sub of the stock of sub and sub to sub and the liquidation of sub into sub the third restructuring transfer each of sub sub and sub will be a controlled_foreign_corporation within the meaning of sec_957 immediately after the third restructuring transfer ddddd regarding each of sub sub sub and sub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 before the third restructuring transfer regarding each of sub sub and sub sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 immediately after the third restructuring transfer eeeee sub has no current plan or intention to sell or otherwise dispose_of plr-104540-00 its interest in sub during the period ending twelve months after the effective date of sub 45's election under sec_301_7701-3 to be disregarded as an entity separate from its owner however it is anticipated that sub will be liquidated into sub and this liquidation could occur within the twelve-month period fffff none of sub sub sub or sub is or will be a passive_foreign_investment_company within the meaning of sec_1297 immediately before or after the third restructuring transfer rulings contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 sub and controlled sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled sub on contribution sec_1032 the basis of each asset received by controlled sub in contribution will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by controlled sub in contribution will include the period during which sub held that asset sec_1223 no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on its receipt of the controlled sub stock in distribution sec_355 the holding_period of the controlled sub stock received by distributing will include the period during which distributing has held the sub stock on which distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 plr-104540-00 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 sub and controlled sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled sub on contribution sec_1032 the basis of each asset received by controlled sub in contribution will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by controlled sub in contribution will include the period during which sub held that asset sec_1223 no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on its receipt of the controlled sub stock in distribution sec_355 the holding_period of the controlled sub stock received by sub will include the period during which sub has held the sub stock on which distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 immediately after contribution controlled sub will be an existing credit claimant under sec_936 provided that sub passes the gross_income and assets_test of plr-104540-00 sec_1_936-11 without the benefit of the business b income and assets contribution will have no effect on the qualification of sub as an existing credit claimant under sec_936 distribution based solely on the information submitted and the representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on its receipt of the controlled sub stock in distribution sec_355 the holding_period of the controlled sub stock received by sub will include the period during which sub has held the sub stock on which distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 and sec_1_312-10 contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution contribution followed by distribution will be a reorganization under sec_368 sub and controlled sub each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by sub on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled sub on contribution sec_1032 the basis of each asset received by controlled sub in contribution will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by controlled sub in contribution will include the period during which sub held that asset sec_1223 plr-104540-00 no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on its receipt of the controlled sub stock in distribution sec_355 the holding_period of the controlled sub stock received by distributing will include the period during which distributing has held the sub stock on which distribution is made provided the sub stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between sub and controlled sub in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 earnings_and_profits of sub to the extent attributable to sub stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such foreign_corporation beginning after date and during the period sub was a controlled_foreign_corporation shall be attributable to such stock now held by controlled sub sec_1_1248-1 provided that controlled sub 4's contribution of the controlled sub stock to controlled sub satisfies the requirements of sec_351 upon the filing by controlled sub of a five-year gain_recognition_agreement pursuant to sec_1_367_a_-8 no gain_or_loss will be recognized by controlled sub under sec_367 on the transfer of the controlled sub stock to controlled sub sec_1_367_a_-3 provided that controlled sub 4's contribution of the controlled sub stock to controlled sub satisfies the requirements of sec_351 upon the filing by controlled sub of a five-year gain_recognition_agreement pursuant to sec_1_367_a_-8 no gain_or_loss will be recognized by controlled sub under sec_367 on the transfer of the controlled sub stock to controlled sub sec_1_367_a_-3 provided that controlled sub 4's contribution of the controlled sub stock to controlled sub satisfies the requirements of sec_351 upon the filing by controlled sub of a five-year gain_recognition_agreement pursuant to sec_1_367_a_-8 no gain_or_loss will be recognized by controlled sub under sec_367 on the transfer of the controlled sub stock to controlled sub sec_1_367_a_-3 contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on contribution and distribution plr-104540-00 contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on contribution sec_1032 the basis of each asset received by controlled in contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of controlled stock in distribution sec_355 the aggregate basis of the distributing and controlled stock in the hands of each distributing shareholder after distribution including fractional shares in controlled to which the shareholder would have been entitled if cash were not distributed in lieu thereof will equal the aggregate basis of the distributing stock held by the shareholder immediately before distribution allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of controlled stock received by a distributing shareholder will include the period during which the distributing shareholder has held the distributing shares on which distribution is made provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 to the extent a distributing shareholder receives cash in exchange for a fractional share of controlled stock gain_or_loss will be recognized by the shareholder measured by the difference between the cash received and the basis of the fractional share of controlled stock as determined in ruling above if the fractional share plr-104540-00 interest is a capital_asset under sec_1221 in the hands of the shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions of subchapter_p of the internal_revenue_code sec_1221 and sec_1222 first restructuring transaction provided the first restructuring transaction qualifies as a reorganization under sec_355 and sec_368 we rule as follows sub 21's transfer of business b assets to controlled sub in exchange for controlled sub stock is a reorganization to which sec_1_367_b_-1 and sec_1 b - a apply sub 21's transfer of the controlled sub stock to sub is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if sub 2's postdistribution amount with respect to sub or controlled sub is less than sub 2's predistribution amount with respect to sub or controlled sub sub 2's basis in such stock immediately after the distribution will be reduced by the amount of the difference however sub 2's basis in such stock will not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero sub will instead include such amount in income as a deemed_dividend from such corporation the earnings_and_profits of controlled sub to the extent attributable to controlled sub stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such foreign_corporation beginning after date and during the period controlled sub was a controlled_foreign_corporation shall be attributable to such stock now held by controlled sub sec_1 a second restructuring transaction provided that the second restructuring transaction qualifies as a reorganiza- tion under sec_355 and sec_368 we rule as follows sub 9's transfer of business b assets to controlled sub in exchange for controlled sub stock is a reorganization to which sec_1_367_b_-1 and sec_1 b - a apply sub 9's transfer of the controlled sub stock to sub is a distribution to which sec_1_367_b_-1 sec_1_367_b_-5 sec_1_367_b_-5 and sec_1_367_b_-5 apply if sub 2's postdistribution amount with respect to sub or controlled sub is less than sub 2's predistribution amount with respect to sub or controlled sub sub 2's basis in such stock immediately after the distribution will be reduced by the amount of the difference however sub 2's basis in such stock shall not be reduced below zero and plr-104540-00 to the extent the foregoing reduction would have reduced basis below zero sub will instead include such amount in income as a deemed_dividend from such corporation the earnings_and_profits of controlled sub to the extent attributable to controlled sub stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such foreign_corporation beginning after date and during the period controlled sub was a controlled_foreign_corporation shall be attributable to such stock now held by controlled sub sec_1 a third restructuring transaction provided that the third restructuring transaction qualifies as a reorganization under sec_355 and sec_368 we rule as follows sub 7's transfer of the sub and sub stock in exchange for sub stock is a reorganization to which sec_1_367_b_-1 and sec_1_367_b_-4 apply caveats we express no opinion on the tax treatment of the transactions under other sections of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular we express no opinion about i the merger described above in step i ii the assumption of intercompany obligations described above in steps iii viii and xii and their removal from the distributing group in step xiv see sec_1 g iii the tax effect of non-arm’s-length payments made under the transitional arrangements see representations n ii yy qqq and jjjj above iv the sec_358 basis allocations under distribution and v contribution in step x above vi whether gain recognized in the following sales of business b assets is characterized as subpart_f_income by a sub on the sale to controlled sub b sub on the sale to controlled sub c sub on the sale to controlled sub d sub on the sale to controlled sub e sub on the sale to controlled sub f sub on the sale to controlled sub g sub on the sale to controlled sub h sub on the sale to controlled sub i sub on the sale to controlled sub plr-104540-00 j sub on the sale to controlled sub k sub on the sale to controlled sub l sub on the sale to controlled sub m sub on the sale of an option to controlled sub to acquire business b assets in country b n sub if controlled sub exercises its option to acquire sub 10's business b’s assets in country b vii whether gain will be recognized by a controlled sub or sub on the formation and funding of the country b partnership or b sub controlled sub or controlled sub upon the termination and liquidation of the country b partnership if controlled sub exercises its option to acquire sub 10's business b assets in country b viii the extent to which sec_304 applies to sub 40's sale of all the sub stock to controlled sub ix the tax consequences of the first restructuring transaction the second restructuring transaction the third restructuring transaction and any other transaction that is not specifically ruled on above under any other provision of the code x the tax consequences of the country c restructuring including but not limited to the tax consequences of a sub 34's transfer of assets to controlled sub under sec_351 b sub 34's sale of all of the controlled sub stock to controlled sub under sec_304 if an election is not in effect to treat controlled sub as an entity that is disregarded as an entity separate from its owner under sec_301_7701-3 c sub 34's sale of all of the controlled sub stock to controlled sub under prop_reg sec_301 h if an election is in effect to treat controlled sub as an entity that is disregarded as an entity separate from its owner under sec_301_7701-3 xi the applicability of any transfer_pricing issues under sec_482 and xii whether any or all of the above referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above described foreign_corporations are passive foreign_corporations no opinion is expressed on the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted including regulations under sec_358 therefore this ruling letter may be revoked or modified upon the issuance of temporary or final regulations or a notice with respect to their future issuance see dollar_figure of revproc_2000_1 2000_1_irb_4 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual plr-104540-00 circumstances procedural statements this ruling has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this letter are completed under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and a second authorized representative sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
